DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Response to Arguments
The cancellation of claims 15-23 and addition of claims 24-30 are noted.
Applicant’s arguments, see page 11 of Applicant’s Remarks, filed 08/10/22, with respect to the 35 USC 102 rejection of claims 1-6, 8-15 and 18-21 have been fully considered and are persuasive.  The 35 USC 102 rejection of these claims has been withdrawn since amendments overcome the prior art of record.  In particular, Applicant’s amendments incorporate all of the allowable subject of previously indicated allowable claim 10 into independent claim 1.  Further, Applicant’s amendments have rewritten previously indicated allowable dependent claim 11 into independent form.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.


Allowable Subject Matter
Claims 1-6, 8-9, 11-14 and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claim 1, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept performing the acquiring of first and second pulse wave information as claimed, determining a display range of colors of hue representing blood flow from such pulse wave information wherein a range width of the display range is centered on a color corresponding to a center coordinate of the display range to be wider than a range width of the display range applied when the difference between the first pulse wave information and the second pulse wave information is relatively low as the difference between the first pulse wave information and the second pulse wave information increases and wherein the range width of the display range centered on the color corresponding to the center coordinate of the display range to be narrower than a range width of the display range applied when the difference between the first pulse wave information and the second pulse wave information is relatively high as the difference between the first pulse wave information and the second pulse wave information decreases. 
Claims 2-6 and 8-9 depend upon allowable claim 1 and are therefore also at least inherently deemed allowable.
In reference to claim 11, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept performing the acquiring of first and second pulse wave information as claimed, determining a display range of colors of hue representing blood flow from such pulse wave information wherein a display range is set on a higher coordinate side of a range of the display range applied when the difference between the first pulse wave information and second pulse information is relatively low among ranges of the display range as the difference between the first pulse wave information and the second pulse wave information increases and wherein the display range is set on a lower coordinate side of a range of the display range applied when the difference between the first pulse wave information and the second pulse wave information is relatively high among the ranges of the display range as the difference between the first pulse wave information and the second pulse wave information decreases.
Claims 24-30 depend upon allowable claim 11 and are therefore also at least inherently deemed allowable.
In reference to claim 12, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept performing the acquiring of first and second pulse wave information as claimed, determining a display range of colors of hue representing blood flow from such pulse wave information wherein a range width of the display range is centered on a color corresponding to a center coordinate of the display range based on an increase rate of a second amplitude relative to a first amplitude, the amplitudes indicating amplitudes of pulse wave information respectively. 
Claims 13-14 depend upon allowable claim 12 and are therefore also at least inherently deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
8/16/22